Per Curiam.
On April 20, 1939, in the District Court of the United States for the Southern District of New York, the respondent entered a plea of guilty to an indictment charging him with having violated sections 88 and 338 of title 18 of the United States Code (Criminal Code, §§37 and 215). Said crimes are felonies.
Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law, the respondent, therefore, must be disbarred.
Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Respondent disbaried.